Citation Nr: 1638669	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-49 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board previously considered this matter in April 2014, at which time it remanded for additional development in the form of a VA examination.

The Board notes that the Veteran has submitted a timely notice of disagreement with regard to a May 2014 rating decision, which denied entitlement to a total disability rating based on individual unemployability (TDIU).  The electronic record shows acknowledgement of the notice of disagreement, and thus it appears that the RO is working on the appeal.  Accordingly, the Board finds that a remand is not required under Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for sleep apnea.  In his November 2010 substantive appeal, he stated that he began to experience symptoms of sleep apnea in service, but that he did not seek treatment for it at the time because he misunderstood his symptoms and was afraid of negative career consequences. 

Pursuant to the April 2014 Board remand, the Veteran underwent a June 2014 VA examination.  There, he reported that his wife made him aware of his loud snoring around 1988-1989 and that the snoring worsened in the 1990s after he returned from the Persian Gulf.  In this regard, he recalled waking up gasping for air and feeling like he was not able to breath.  See June 2014 VA examination report.

The June 2014 examination shows a diagnosis of severe obstructive sleep apnea.  The VA examiner opined that it is less likely than not that the Veteran's sleep apnea began during service or is otherwise related to service.  The examiner explained that the Veteran's sleep apnea was most likely caused by, and related to, progressive weight gain after service.  The examiner acknowledged the Veteran's history of frequent sleep difficulties (as reported in his January 2015 separation examination), but stated that such complaints do not equate to obstructive sleep apnea, as the latter refers to a constellation of symptoms.  The examiner also noted that the Veteran's sleep apnea was first diagnosed in 2008, 13 years after service.

In a July 2016 appellate brief, the Veteran's representative put forward a new theory of entitlement.  According to his representative, the Veteran began to complain of weight gain in November 1986, following an August 1986 thyroidectomy, and has remained overweight to the present day.  The Veteran's representative cited medical literature that purportedly shows significant weight gain in thyroidectomized patients.  As the Board understands it, the contention is that the Veteran's thyroidectomy lead to weight gain, which in turn lead to sleep apnea.  The Board notes that the Veteran is service-connected for residuals, right thyroidectomy.

This newly-introduced theory, along with the medical evidence cited, was not available to the June 2014 VA examiner.  The Board also finds that the June 2014 VA examiner did not give adequate consideration to the Veteran's report of loud snoring and breathing issues during service; and, to the extent that she considered them, she did not provide a clear medical explanation for her conclusion that the Veteran did not have sleep apnea at the time.  For these reasons, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the June 2014 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is it as least as likely as not (probability of 50 percent or more) that the Veteran's sleep apnea began in service or is otherwise related to an event, disease, or injury in service, to include his in-service thyroidectomy?  Please consider and discuss the Veteran's lay statements that he was made him aware of his loud snoring around 1988-1989 and that it worsened in the 1990s after service in the Persian Gulf, as well as his reports of waking up gasping for air and feeling like he was not able to breath.  Please also consider and discuss the Veteran's contention that his thyroidectomy lead to longstanding obesity, which in turn caused his sleep apnea.  See July 2016 appellate brief.

(b)  If the above is answered in the negative, is it as least as likely as not that the Veteran's sleep apnea is related to the service-connected residuals of his in-service thyroidectomy?  If not, then is it at least as likely as not that the Veteran's sleep apnea has been aggravated (permanently worsened beyond it natural progression) by service-connected residuals of his in-service thyroidectomy?  In this regard, please consider and discuss the aforementioned theory of a nexus chain between thyroidectomy, weight gain, and sleep apnea.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





